Name: Council Regulation (EEC) No 2128/86 of 7 July 1986 derogating from Regulation (EEC) No 2261/84 as regards the conditions for granting recognition to associations of olive oil producers' organizations in respect of the 1985/86 marketing year
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production
 Date Published: nan

 No L 187/4 Official Journal of the European Communities 9 . 7. 86 COUNCIL REGULATION (EEC) No 2128/86 of 7 July 1986 derogating from Regulation (EEC) No 2261/84 as regards the conditions for granting recognition to associations of olive oil producers' organizations in respect of the 1985/86 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 20c (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2261 /84 (3) specifies the conditions applicable for recognizing associations of producers' organizations and in particular the minimum number of organizations which must belong to the associ ­ ation ; whereas experience gleaned in one Member State has shown that, during the first stage of the implementa ­ tion of the new production aid arrangements, that number was too high ; Whereas the minimum number required should be reduced for a certain period ; whereas provision should therefore be made for a derogation from Article 9 of Regulation (EEC) No 2261 /84, HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year, without prejudice to the requirements of Article 20c (2) of Regulation No 136/ 66/EEC, an association of producers' organizations may be recognized in accordance with Article 9 of Regulation (EEC) No 2261 /84 if it comprises at least seven producers' organizations recognized under Article 5 of that Regula ­ tion or a number of organizations accounting for at least 5 % of the olive oil produced in the Member State concerned. However, the producers' organizations comprising an association must be from two or more economic regions. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1986 . For the Council The President N. LAWSON (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 133, 21 . 5 . 1986, p . 8 . 0 OJ No L 208 , 3 . 8 . 1984, p . 3 .